Citation Nr: 0215284	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

This appeal was previously before the Board and denied in a 
decision issued in April 2001.  At that time, the Board 
characterized the issue as whether there was new and material 
evidence to reopen a claim of entitlement to service 
connection for diabetes mellitus.  The Board found that new 
and material evidence had not been presented, and denied 
reopening the veteran's claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In a January 2002 Order, the Court 
granted the parties' Joint Motion to Remand and to Stay 
Further Proceedings Pending a Decision ("Joint Motion"), 
and vacated the Board's April 2001 decision.  The Court 
remanded the matter back to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence to substantiate 
his appeal, and all relevant evidence necessary for an 
equitable disposition of this appeal was obtained.  

2.  Medical evidence of record establishes that the veteran's 
diabetes mellitus likely had its onset during his active 
military service.


CONCLUSION OF LAW

Diabetes mellitus was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1132, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
diabetes mellitus had its onset during his active service.  
As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an April 2001 decision.  
In a January 2002 Order, the Court granted the parties' Joint 
Motion, and vacated the Board's April 2001 decision.  
According to the Joint Motion, the Board improperly 
characterized a December 1997 rating decision as final, and 
adjudicated the veteran's claim on the basis of new and 
material evidence.  The Board has reviewed the claims file 
and agrees with the Joint Motion that the December 1997 
rating decision was not final.  In that regard, the veteran 
filed a timely notice of disagreement as to the December 1997 
rating decision in March 1998, and a timely substantive 
appeal was received in December 1998.  See 38 C.F.R. 
§ 20.200.  As such, the Board will evaluate the veteran's 
claim for service connection for diabetes mellitus on the 
merits.    

As a preliminary matter, the Board notes that on November 9, 
2000, the VCAA was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

In the present case, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist were met.  Moreover, in light of the favorable outcome 
of this appeal, any potential deficiencies in meeting the 
VCAA are moot.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For certain chronic diseases, such as diabetes 
mellitus, service connection may be established by 
presumption if there is evidence that the disease was 
manifest to a degree of 10 percent or more within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1132; 38 C.F.R. §§ 3.307, 3.309.  Where the determinative 
issue in a service connection claim involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The evidence in this case reveals the following.  The 
veteran's service medical records are entirely negative for 
any findings of diabetes.  A urinalysis conducted in August 
1972 and March 1977, was negative for any findings of sugar 
in the urine.  Nearly four years following service 
separation, in February 1981, the veteran was seen in the 
emergency room at a private hospital and diagnosed with 
diabetic ketoacidosis.  He was seen with vomiting and 
weakness, and found to have markedly elevated blood sugar 
acetone.  It was noted that the veteran had not been 
previously known to be diabetic, and that his father had 
juvenile onset diabetes.  A December 1981 VA hospitalization 
report indicates that the veteran had been diagnosed with 
diabetes about eleven months prior.  His diabetes control was 
described as "not regular."  

Recently, the veteran submitted a private medical statement 
dated in August 2002 from David C. Randolf, M.D., M.P.H., 
C.E.D.I.R.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be 
codified as amended at 38 C.F.R. § 20.1304).  Dr. Randolf 
indicated that he examined the veteran in July 2002, upon 
request by the veteran's private attorney.  Dr. Randolf 
related the veteran's contentions that he was discharged from 
service due to fatigue and decreased energy level.  Dr. 
Randolf reported that the veteran had been seen one year 
following service discharge with polyuria and diabetes.  Dr. 
Randolf provided a summary of the veteran's medical history, 
and concluded that "it is just as likely as not that [the 
veteran's] diabetes began and was clinically relevant for him 
in 1976 even though it was not detected until substantially 
after that time."  Dr. Randolf indicated that his opinion 
was based on the veteran's statements, his subjective 
complaints (including complaints of blurred vision), and his 
decreased performance during service.  Dr. Randolf stated 
that "[t]he lack of findings in his urinary urinalysis does 
not in and of itself negate diabetes as being present noting 
... that if his blood sugar was normal at the time the urine 
was tested it would not be reflective of the condition known 
as diabetes at that time."  

There is no dispute that the veteran currently has diabetes.  
The determinative question in this case involves the date of 
onset of the veteran's diabetes.  The Board has carefully 
reviewed Dr. Randolf's opinion, which contains many 
references to the veteran's performance ratings during 
service.  Dr. Randolf does not specify where in the claims 
file he found information on the veteran's fitness 
performance in service, and the Board is unable to verify 
those findings.  In any event, Dr. Randolf concludes that 
despite the fact that the veteran's service medical records 
were negative for diabetes, it is likely that the veteran's 
diabetes may have had its onset during active service.  The 
factual evidence in the record does not reflect a diagnosis 
of diabetes until February 1981.  On the first page of his 
opinion, Dr. Randolf states that the veteran was seen one 
year after service with a diagnosis of polyuria and diabetes.  
This fact is not confirmed in the record, and the Board is 
unsure where Dr. Randolf received that information.  On the 
veteran's original claim for compensation and pension 
(received in March 1981) he states that his diabetes was 
diagnosed in February 1981, and private medical evidence in 
the record confirms that finding.  Dr. Randolf also 
references the veteran's complaints of blurred vision in 
service as an early indicator of his diabetes.  The veteran's 
service medical records reflect that the veteran was seen 
with complaints of double vision in January 1977, which was 
attributed to a corneal abrasion.  

Despite some of the inconsistencies between Dr. Randolf's 
statement and the evidence in the claims file, the Board 
notes that the record as it stands contains a private medical 
opinion supporting the veteran's claim, and there is no 
medical opinion directly contradicting the claim.  Dr. 
Randolf provided a lengthy explanation for his conclusion, 
and clearly reviewed the record.  To the extent that the 
clinical evidence is negative for an actual diagnosis of 
diabetes until nearly four years following service 
separation, the Board finds that there is an approximate 
balance of positive and negative evidence between Dr. 
Randolf's opinion and the clinical evidence in the record, 
such that the evidence is in relative equipoise.  According 
to VA law, "[w]hen there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b).  In the present case, the Board finds that 
resolving any remaining doubt in the veteran's favor, service 
connection for diabetes mellitus is granted.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990) ("the 'benefit of the doubt' standard is similar to 
the rule deeply embedded in sandlot baseball folklore that 
'the tie goes to the runner'... and the veteran prevails.") 


ORDER

Service connection for diabetes mellitus is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

